Citation Nr: 0929698	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for residuals of a 
concussion.

5.  Entitlement to service connection for residuals of a 
cervical spine injury.

6.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and Board remand.  


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of 
posttraumatic stress disorder (PTSD), and does not reflect 
that the Veteran's diagnosed psychiatric disorders are 
related to active duty service.

2.  The evidence of record does not demonstrate a current 
diagnosis of residuals of a concussion, and the Veteran's 
current diagnoses of stroke, cognitive decline, and Bell's 
palsy are not shown by the medical evidence of record to be 
related to her military service.

3.  The Veteran's current cervical spine disorder is not 
shown by the medical evidence of record to be related to her 
military service.

4.  A current diagnosis of a left ankle disorder is not shown 
by the evidence of record.

5.  A current diagnosis of a left knee disorder is not shown 
by the evidence of record.


6.  A current diagnosis of residuals of a back injury is not 
shown by the evidence of record.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, adjustment 
disorder with mixed depression and anxiety, and moderate 
depressive disorder were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A disorder manifested by residuals of a concussion, 
stroke, cognitive decline, and Bell's palsy was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A cervical spine disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  A left ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

6.  A disorder manifested by residuals of a back injury was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to an April 
2009 readjudication of the Veteran's claims, letters dated in 
December 2004, March 2006, August 2008, and October 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Moreover, in 
December 2004, August 2008, and October 2008 letters, the RO 
requested that the Veteran provide specific details regarding 
the incidents which she believed led to PTSD.  Despite the 
RO's attempts, the Veteran did not respond to any of the 
letters.  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).

The Veteran's service treatment records, service personnel 
records, and VA treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although VA did not 
provide the Veteran with a medical examination with regard to 
her claim for service connection for PTSD, none was required 
in this case because there is no evidence which indicates 
that the Veteran has PTSD or that her other diagnosed 
psychiatric disorders may be associated with active duty 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

As for the Veteran's claims regarding entitlement to service 
connection for a left ankle disorder, a left knee disorder, 
residuals of a concussion, residuals of a cervical spine 
injury, and residuals of a back injury, the Board remanded 
this matter in July 2008 directing the RO to schedule the 
Veteran for VA examinations regarding these claims.  Although 
the examinations were scheduled by the RO in compliance with 
the Board's remand directives, a notation in the claims file 
indicates that the Veteran failed to report for the 
examinations, noting that the Veteran did not want to pursue 
the claim.  However, a May 2009 report of contact which 
reflects that the Veteran called to request that the 
examinations be rescheduled because she mistakenly cancelled 
the examinations thinking that they were for a pension claim, 
and not her disability claims.  Nevertheless, the Veteran 
also failed to report for two examinations scheduled in April 
2005.  In addition, as stated in the July 2008 Board remand, 
"failure to report, without good cause, for an examination 
will result in the denial of [the Veteran's] claims."  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause were noted 
to include "illness or hospitalization of the veteran or 
death of an immediate family member."  The Veteran reported 
that she cancelled her examinations because she thought they 
pertained to a different claim.  However, good cause for her 
failure to report for the rescheduled examinations she 
requested has not been shown.  Accordingly, another remand to 
reschedule the examinations is not necessary.  In these 
circumstances, 38 C.F.R. § 3.655 provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an original compensation claim, 
the claim shall be rated on the evidence of record.  See 38 
C.F.R. § 3.655 (2008); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that the duty to assist is not 
always a one-way street, and that the Veteran cannot 
passively wait for help where she may or should have 
information that is essential in obtaining evidence).  There 
is no indication in the record that any other additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

I.  A Psychiatric Disorder, To Include PTSD

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the Veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and that 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Accordingly, service records or other corroborative evidence 
must substantiate or verify the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressor.  Cohen, 10 Vet. App. at 142.  The Court 
has held that, "[j]ust because a physician or other health 
professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

Historically, the Veteran served on active duty from January 
1978 to December 1978.  The Veteran's report of separation, 
Form DD 214, does not reveal that she was awarded any medals 
or other awards for her service.  

One of the Veteran's claimed stressors alleges trauma of a 
sexual nature.  There are special evidentiary procedures for 
PTSD claims based on personal assault.  See Patton v. West, 
12 Vet. App. 272, 278 (1999); see also VA ADJUDICATION MANUAL 
M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma 
is an extremely personal and sensitive issue, many incidents 
of personal trauma are not officially reported, and the 
victims of this type of inservice trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  It is often necessary to seek alternative 
evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f)(3) was amended in March 2002.  It thus 
provides that, if a PTSD claim is based on inservice personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

The Veteran's has alleged stressors including a sexual 
assault and an automobile accident.  In her November 2004 
claim form, the Veteran noted that her PTSD was due to 
"sexual trauma."  The Veteran also reported that she had 
PTSD as a result of a motor vehicle accident.  Despite 
numerous requests from the RO, the Veteran has not provided 
any additional information related to her purported 
stressors.  

The Veteran's service personnel records are negative for any 
complaints or indications that the Veteran was involved in a 
sexual trauma during service.  Her personnel records show 
that she requested a hardship discharge from service due to 
her involvement in a divorce proceeding and its impact on her 
finances.  The hardship discharge request was approved in 
December 1978.  A November 1978 personnel record reflects 
that the Veteran had "no psychiatric diagnosis" but that 
her "present situation" put her under a great deal of 
duress, and that separation from service would benefit her.

The Veteran's service treatment records are also negative for 
any complaints or findings of a sexual trauma during service.  
However, a November 1978 service treatment record reflects 
that the Veteran was involved in a motor vehicle accident, 
which caused a right ankle sprain.  The service treatment 
records are silent as to any psychiatric disorder, but a 
September 1978 record notes that the Veteran was having 
marital and job problems, and trouble sleeping as a result.

VA treatment records from January 2003 through February 2009 
do not reflect a diagnosis of PTSD.  However, a May 2003 
treatment record reflects the Veteran's complaints of 
irritability, low motivation, lack of enjoyment in 
activities, social isolation, sleep difficulties, and sexual 
problems.  She also reported nightmares, panic attacks, being 
easily startled, and constantly worrying that something bad 
would happen.  In addition, the Veteran noted daily, serious, 
chronic pain related to arthritis and Bell's palsy.  With 
regard to the history of her psychiatric symptoms, the 
Veteran stated that she lost people that she knew in the 
Oklahoma City bombing, and that her depressive and anxious 
feelings began to emerge at that time.  She also noted that 
her home was severely damaged in a May 1999 tornado, and that 
she has had medical problems and financial difficulties.  She 
stated that she was a different person prior to the onset of 
her symptoms, and was able to cope with problems and stress 
adequately.  She denied any previous mental health treatment.  
After performing a mental status examination, the VA 
physician diagnosed adjustment disorder with mixed depression 
and anxiety.  A December 2003 treatment record reflects the 
Veteran's complaints of problems with Bell's palsy.  The VA 
physician diagnosed recurrent moderate depressive disorder.  
An August 2005 treatment record notes that the Veteran's 
depression was moderate to severe.  In April 2006, the 
Veteran complained of feeling depressed and withdrawn, and 
having anxiety attacks.  She also reported trouble sleeping, 
and spending much of her time sleeping or watching 
television.  She stated that she was involved in a motor 
vehicle accident in July 2005, and that she did not cook or 
do chores.  The diagnosis was moderate depression.

The evidence of record does not reflect a diagnosis of PTSD.  
38 C.F.R. §§ 3.304(f), 4.125(a) (2008); see also Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although the Veteran's post-
service treatment records reveal diagnoses of adjustment 
disorder with mixed depression and anxiety and recurrent 
moderate depressive disorder, the evidence of record is 
negative for any diagnosis of PTSD.  "Congress specifically 
limits entitlement for service- connected disease or injury 
to cases where such incidents have resulted in a disability. 
. . .  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  With no evidence of a current diagnosis of 
PTSD, service connection for PTSD is not warranted.

Although the evidence of record does not reflect a diagnosis 
of PTSD, VA treatment records show diagnoses of adjustment 
disorder with mixed depression and anxiety and recurrent 
moderate depressive disorder.  Accordingly, the Board will 
consider whether service connection is warranted for these 
psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5-6 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  The 
Board observes that the RO considered whether service 
connection for psychiatric disorders other than PTSD was 
warranted in its April 2009 supplemental statement of the 
case.  Accordingly, no prejudice to the Veteran will result 
from the Board's adjudication of this issue based on the 
evidence that is currently of record.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

However, the medical evidence of record does not support 
service connection for a psychiatric disorder.  As noted 
above, the Veteran has current diagnoses of adjustment 
disorder with mixed depression and anxiety and moderate 
depressive disorder.  See Degmetich, 104 F.3d at 1333.  
Although the Veteran's service treatment records and service 
personnel records reflect that she was involved in a motor 
vehicle accident during service and that she was under a 
great deal of duress and requested a hardship discharge due 
to her involvement in a divorce proceeding and its impact on 
her finances, they are negative for any complaints, 
diagnoses, or treatment for a psychiatric disorder.  In fact, 
the November 1978 personnel record which indicates that the 
Veteran was under a great deal of duress due to her situation 
also reflects that the Veteran had "no psychiatric 
diagnosis."  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Moreover, there is no 
medical evidence of record that shows that her current 
psychiatric disorders are related to service.  See id. 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Further, the Veteran has not 
alleged, and the evidence does not show, that she has had 
symptoms of a psychiatric disorder since service discharge.  
The first medical evidence of a psychiatric disorder was in 
May 2003, over 24 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence demonstrating continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Accordingly, service connection for a psychiatric 
disorder other than PTSD is not warranted.

Because the there is no evidence of a current diagnosis of 
PTSD and because the evidence of record does not relate the 
Veteran's diagnosed psychiatric disorders to her military 
service, the preponderance of the evidence is against her 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Residuals of a Concussion

The Veteran also contends that service connection is 
warranted for residuals of a concussion.  

The Veteran's service treatment records are silent as to any 
complaints of or treatment for a concussion or other head 
injury during service.  However, the service treatment 
records note several complaints of and treatment for 
headaches during service.  In September 1978, the Veteran 
complained of headache and back pain, and noted a pounding in 
the temple area.  She denied a history of injury.  Physical 
examination revealed tight neck muscles and good range of 
motion.  She also noted upper thoracic muscle pain.  The 
diagnosis was muscle strain.  Another September 1978 
treatment record notes the Veteran's complaints of headaches, 
marital problems, and job problems.  The diagnosis was 
tension headaches.  In November 1978, the Veteran reported 
that she was going through a divorce, and that her headaches 
started at that same time.  Another November 1978 treatment 
record reflects that the Veteran was involved in a motor 
vehicle accident.  However, the treatment records do not 
reveal a head injury or any complaints related to her head.

VA treatment records from January 2003 through February 2009 
show treatment for a stroke, a possible seizure or transient 
ischemic attack, and cognitive decline with a noted history 
of Bell's palsy and/or possible cerebrovascular accident.  A 
January 2003 computed tomography (CT) scan of the head showed 
findings suggestive of subacute left occipital lobe cerebral 
stroke.  In February 2003, the Veteran reported that she 
awoke one morning four weeks before with the right side of 
her face paralyzed.  The record reflects that the diagnosis 
was Bell's palsy, and that her muscles were slowly getting 
better, but that she still had right eye closing and some 
drooling with significant neuralgia along the nerve endings 
and hypersensitive skin on the right side of her face.  The 
diagnosis was slowly resolving right facial palsy with 
continued neuralgia.  A February 2005 treatment record 
reveals the Veteran's complaints of cognitive problems, 
noting that she had difficulty taking care of finances, 
memory trouble, trouble with right eye vision, pain in the 
right side of her face since having problems with Bell's 
palsy, and depressive symptoms with trouble sleeping.  The 
diagnoses were multifactorial cognitive decline, history of 
possible cerebrovascular accident, and Bell's palsy with 
residual pain and dry eye.  An August 2005 treatment record 
indicates that the Veteran had moderate to severe depression 
and cognitive functioning ranging from low average to the 
lower extreme, and that "[t]he degree of psychological 
distress is such that it accounts for much of the cognitive 
impairment."  In April 2006, the Veteran complained of 
declining cognitive function for four to five months.  She 
noted losing her train of thought, memory trouble, dizziness, 
agitation, and pain in the head, face, and hips.  

Pursuant to the Board's July 2008 remand, the RO scheduled 
the Veteran for a VA examination in December 2008.  A record 
in the claims folder indicates that Veteran failed to report 
for this examination.  As previously discussed, 38 C.F.R. 
§ 3.655 provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655.  The Veteran also 
failed to report for a VA examination scheduled in April 
2005.


The Board finds that the evidence of record does not support 
a finding of service connection for residuals of a 
concussion.  The medical evidence of record does not reflect 
a current disorder manifested by residuals of a concussion.  
However, the evidence does show diagnoses of stroke, 
cognitive decline, and Bell's palsy.  Degmetich, 104 F.3d at 
1333 (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Although the Veteran's service treatment records reflect that 
she was treated for headaches during service, there is no 
indication that the Veteran experienced a concussion during 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Moreover, there is no medical evidence of record 
that demonstrates a nexus between the Veteran's current 
diagnoses of stroke, cognitive decline, or Bell's palsy and 
active duty service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  VA treatment records reflect that the 
Veteran's degree of psychological distress accounted for much 
of her cognitive impairment.  Also, the evidence does not 
show that she continuously had symptoms of a stroke, 
cognitive decline, or Bell's palsy since service discharge.  
The first evidence of record of any complaint, treatment, or 
diagnosis of a stroke, cognitive decline, or Bell's palsy was 
in 2003, over 24 years after service discharge.  Mense, 1 
Vet. App. at 356 (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).

The Veteran's statements are competent evidence about what 
she experienced; for example, her statements are competent 
evidence as to what symptoms she experienced.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran 
does not contend, and the evidence does not show, that she 
has had symptoms of a stroke, cognitive decline, or Bell's 
palsy since service discharge.  Although the Veteran contends 
that she has residuals of a concussion which are related to 
service, her statements are not competent evidence as to 
establish a diagnosis of residuals of a concussion or to 
speak to the etiology of any diagnosed disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the Veteran is not a physician, her statements are 
not competent evidence that she has a current disorder 
manifested by residuals of a concussion which is related to 
active duty service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not establish a medical 
opinion).  Absent any medical evidence that that the 
Veteran's has a diagnosis of a disorder manifested by 
residuals of a concussion, or that her stroke, cognitive 
decline, or Bell's palsy are related to active duty service, 
service connection is not warranted.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (noting that the question of whether 
a diagnosed disability is etiologically related to active 
service requires competent medical evidence).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

III.  Residuals of a Cervical Spine Injury

The Veteran also contends that service connection is 
warranted for residuals of a cervical spine injury.  Her 
service treatment records are completely silent as to any 
complaints of or treatment for a cervical spine injury.  A 
November 1978 service treatment record reflects that the 
Veteran was involved in a motor vehicle accident.  However, 
no complaints of or treatment for a neck injury were 
indicated.

VA treatment records from January 2003 through February 2009 
reveal that the Veteran was involved in a motor vehicle 
accident in November 2005 while riding a motorized scooter.  
She reported that she hit a bump and got "shot off" and 
fell face first on concrete.  She noted that she was treated 
at a private hospital.  The VA physician reported that 
initial evaluation showed multiple lacerations on the face 
and in the lip oral mucosa, a dentoalveolar fracture of teeth 
8 and 9, and a right laminar fracture and spinal process 
fracture of C7.  Two days after the accident, she underwent 
surgery to have her teeth replaced.  The diagnoses were 
status post motor vehicle accident, dentoalveolar fracture, 
and fracture of C7 spinal process.  A December 2005 x-ray of 
the cervical spine showed a fracture of the C6 spinous 
process, likely healing, given corticated appearance.  A 
December 2005 VA treatment record notes that the Veteran was 
seen for follow-up of her neck injury.  The diagnosis was 
spinal process fracture of C7, healing per report.  A March 
2006 x-ray of the cervical spine showed a healing fracture of 
the spinous process of the C6 vertebra which was near-
anatomic alignment and minimal osteoarthritis with small 
osteophytes about the vertebral bodies.  Subsequent lateral 
flexion-extension views of the cervical spine showed a Clay 
Shoveler's fracture of the posterior spinous process of C6.  
There was no evidence of spondylolisthesis.  In June 2006, 
the Veteran again complained of neck pain, and also indicated 
weakness and stiffness.  The physician noted that the Veteran 
was approximately seven months out from her injury, and had 
residual loss of active range of motion and strength, and 
also had muscle spasms.  October 2006, February 2008, and 
November 2008 reflect continued treatment for neck pain, and 
indicate that the Veteran sought chiropractic treatment and 
underwent physical therapy.

Pursuant to the Board's July 2008 remand, the RO scheduled 
the Veteran for a VA examination in December 2008.  A record 
in the claims folder indicates that Veteran failed to report 
for this examination.  As previously discussed, 38 C.F.R. 
§ 3.655 provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655.

After a thorough review of the evidence of record, the Board 
finds that service connection for residuals of a cervical 
spine injury is not warranted.  A current diagnosis of a 
cervical spine disorder is of record.  Degmetich, 104 F.3d at 
1333 (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
However, the Veteran's service treatment records are negative 
for any complaints of or treatment for a cervical spine 
injury in service.  Although the service treatment records 
show that the Veteran was involved in a motor vehicle 
accident during service, the treatment records do not 
indicate that she injured her neck.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Moreover, there is 
no medical evidence of record that demonstrates a nexus 
between the current cervical spine disorder and active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  In fact, the VA treatment records which show 
diagnoses of a cervical spine disorder reflect that the 
Veteran's symptoms were related to a November 2005 motor 
vehicle accident.  There is no indication in the medical 
evidence of record that the Veteran has a cervical spine 
disorder related to service.  The first evidence of record of 
any complaint, treatment, or diagnosis of a cervical disorder 
was in 2005, over 26 years after service discharge.  Mense, 1 
Vet. App. at 356 (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Further, the 
evidence does not show, and the Veteran does not contend, 
that her cervical spine symptomatology has continued since 
service discharge.  

As there is no evidence that the Veteran injured her cervical 
spine in service, and there is no evidence that her current 
cervical spine disorder is related to service, service 
connection for residuals of a cervical spine injury is not 
warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


IV.  Left Ankle Disorder, Left Knee Disorder, Residuals of a 
Back Injury

The Veteran contends that service connection is warranted for 
a left ankle disorder, a left knee disorder, and residuals of 
a back injury.  

The Veteran's service treatment records reveal that she was 
involved in a motor vehicle accident in November 1978.  A 
November 1978 treatment record notes her complaints of right 
ankle pain, but found that the left ankle was swollen and 
edematous with a tender lateral malleolus.  An x-ray of the 
right ankle showed moderate soft tissue swelling about the 
ankle joint, but no bony abnormality.  The diagnosis was 
right ankle sprain.  A December 1978 treatment record 
reflects that the Veteran's right ankle was edematous and 
discolored, but was "looking good."  The diagnosis was 
resolving sprain.

Pursuant to the Board's July 2008 remand, the RO scheduled 
the Veteran for a VA examination in December 2008.  A record 
in the claims folder indicates that Veteran failed to report 
for this examination.  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655.

The Veteran has not submitted any medical evidence that she 
currently has a left ankle disorder, a left knee disorder, or 
residuals of a back injury.  The Veteran's post-service 
treatment records are entirely silent as to treatment for 
these claimed disorders.

The Court has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich, 104 F.3d at 
1333; Brammer, 3 Vet. App. at 225.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of present disability there can be 
no valid claim."  Brammer, 3 Vet. App. at 225.  With no 
medical evidence of current diagnoses of a left ankle 
disorder, a left knee disorder, or residuals of a back 
injury, service connection for these disorders is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorders at issue, the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, adjustment disorder with mixed depression and anxiety, 
and moderate depressive disorder is denied.

Service connection for residuals of a concussion, to include 
stroke, cognitive decline, and Bell's palsy, is denied.

Service connection for residuals of a cervical spine disorder 
is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for residuals of a back injury is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


